Title: From James Madison to James Monroe, 3 December 1806
From: Madison, James
To: Monroe, James,Pinkney, William



Gentlemen
Department of State Decr. 3rd. 1806

You will have seen by my letter of the 6th. inst. which went by Sundry conveyances, that the bill Suspending the non-intercourse act had passed the House of Representatives.  I now enclose it in the form of a law, with an amendment providing for a further Suspension by the Executive in case the State of things between the two countries Should require it.  In the Senate the vote for the Bill was unanimous.  I add a continuation of the newspapers, and refer to these for the current information of a public nature.  I have the honor to be, Gentlemen, with great respect, Your most obed. Servt.

James Madison

